 Case 1:19-cv-00112-PLM-PJG ECF No. 26 filed 09/04/19 PageID.305 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 MATTHEW T. CURTIS,

        Plaintiff,
                                                       Case No. 1:19-cv-112
 v.
                                                       HONORABLE PAUL L. MALONEY
 DANA NESSEL,

        Defendant.
 ____________________________/

               ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff seeks a declaratory

judgment and injunctive relief. Defendant has filed a motion to dismiss. The matter was referred

to the Magistrate Judge, who issued a Report and Recommendation on August 7, 2019,

recommending that this Court grant the motion to dismiss, deny Plaintiff’s motion for preliminary

injunction, and enter judgment. The Report and Recommendation was duly served on the parties.

No objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 25) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion to Dismiss (ECF No. 14) is GRANTED.

       IT IS FURTHER ORDERED that the Motion for Preliminary Injunction (ECF No. 7) is

DENIED.

       A Judgment will be entered consistent with this Order.


Dated: September 4, 2019                                       /s/ Paul L. Maloney
                                                              Paul L. Maloney
                                                              United States District Judge
